Filed 1/4/22 P. v. Tope CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----




 THE PEOPLE,                                                                                   C093652

                    Plaintiff and Respondent,                                       (Super. Ct. No. 1906247)

           v.

 DERRECK GARY TOPE,

                    Defendant and Appellant.




         Appointed counsel for defendant Derreck Gary Tope has asked this court to
conduct an independent review of the record to determine whether there are any arguable
issues on appeal. (People v. Wende (1979) 25 Cal.3d 436.) Finding no arguable error
that would result in a disposition more favorable to defendant, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)




                                                             1
                      FACTS AND HISTORY OF THE PROCEEDINGS
       In the instant case, a police officer was on patrol in his fully marked police car
when he noticed defendant driving a car that had been reported as stolen. The officer
drove closer to defendant’s car and turned on his car’s lights and sirens. Defendant made
a U-turn into a parking lot and tried to get away from the officer. Defendant drove out of
the parking lot, and the car chase continued on city streets and on the freeway at speeds
between 80 and 100 miles per hour. The chase ended when defendant crashed the car he
was driving causing it to roll over into a ditch.
       Defendant and a female passenger got out of the car, and defendant ran away on
foot. Defendant eventually stopped running and was arrested. Police later found a third
person who was unconscious trapped in the car.
       This person later died.
       In case No. 19F6245, defendant received a stolen car in September 2019. In case
No. 19F5984, defendant received a different stolen car in September 2019.
       In this matter, the People charged defendant with second degree murder (Pen.
Code, §§ 187, subd. (a), 189; count 1; undesignated section references are to the Penal
Code), evading an officer with disregard for public safety (Veh. Code, § 2800.2; count 2),
two counts of false imprisonment by violence (§§ 236, 237; counts 3 & 4), hit-and-run
causing death or great bodily injury (Veh. Code, § 20001, subd. (b)(2); count 5), receipt
of a stolen vehicle with a prior (§§ 496d, subd. (a), 666.5; count 6), and theft of a vehicle
with a prior (§ 666.5, Veh. Code, § 10851, subd. (a); count 7).
       It was further alleged defendant committed the offenses while on bail.
(§ 12022.1.) In addition, with respect to counts 2 and 3, it was further alleged defendant
personally inflicted great bodily injury on the victim. (§ 12022.7.)




                                              2
       In October 2020, the trial court denied defendant’s request for new counsel
pursuant to People v. Marsden (1970) 2 Cal.3d 118. In November 2020, the trial court
denied defendant’s motion to set aside the murder allegation. (§ 995.)
       In November 2020, the court began the process of impaneling a jury. Due to
COVID-19, the process was interrupted.
       On December 1, 2020, the prosecutor amended the information and replaced the
first-degree murder allegation (§ 187, subd. (a); count 1) with an allegation that defendant
committed gross vehicular manslaughter while intoxicated (§ 191.5, subd. (a)). In
addition, the information no longer contained the hit-and-run causing death or great
bodily injury count (Veh. Code, § 20001, subd. (b)(2)) or the theft of a vehicle with a
prior count (§ 666.5, Veh. Code, §§ 10851, subd. (a)). As to counts 2 (Veh. Code,
§ 2800.2) and 3 (§§ 236, 237), the information further alleged defendant personally
inflicted great bodily injury on the victim (§ 12022.7, subd. (b)). As to count 1 (§ 191.5,
subd. (a)), the information alleged defendant fled on foot (Veh. Code, § 20001, subd. (c)).
In addition, the information alleged defendant committed the offenses while on bail.
(§ 12022.1.)
       That same day, defendant pleaded no contest in the instant case to voluntary gross
vehicular manslaughter while intoxicated (§ 191.5, subd. (a)), evading an officer with
disregard for public safety (Veh. Code, § 2800.2), false imprisonment by violence
(§§ 236, 237), and unlawfully receiving a stolen vehicle with a prior (§§ 496d, subd. (a),
666.5). In addition, with respect to count 2 (Veh. Code, § 2800.2), defendant admitted
that he personally inflicted great bodily injury on the victim (§ 12022.7, subd. (b)). As to
count 1 (§ 191.5, subd. (a)), defendant admitted that he fled on foot. (Veh. Code,
§ 20001, subd. (c).) Defendant also admitted that he committed the offenses while on
bail in two separate cases. (§ 12022.1.) In addition, defendant waived the application of
section 654.



                                             3
        In case Nos. 19F6245 and 19F5984, defendant pleaded no contest to one count
each (two counts total) of receiving a stolen vehicle with a prior. (§§ 496d, subd. (a),
666.5.)
        The remaining charges in all three cases were dismissed with a Harvey waiver.1
        Later that month, the trial court sentenced defendant to state prison for 25 years,
per the parties’ agreement, as follows: (1) in the instant case, 10 years for the vehicular
manslaughter charge plus five years for the Vehicle Code section 20001, subdivision (c)
enhancement (15 years total), eight months consecutive for the evasion of an officer
charge plus one year eight months consecutive for the great bodily injury enhancement
(two years four months total), eight months consecutive for the false imprisonment
charge, one year consecutive for the unlawful receipt of a stolen vehicle charge, and four
years consecutive for the section 12022.1 enhancements; (2) in case No. 19F6245, one
year consecutive; and (3) in case No. 19F5984, one year consecutive.
        In the instant case, the trial court imposed a $1,200 restitution fine (§ 1202.4,
subd. (b)), a corresponding $1,200 parole revocation fine (suspended unless probation is
revoked) (§ 1202.45), a $160 court operations fee (§ 1465.8, subd. (a)(1)), and a $120
criminal conviction assessment fee (Gov. Code, § 70303). The court also awarded
$4,474.19 in victim restitution. (§ 1202.4, subd. (f).) The court also imposed various
fines and fees in case Nos. 19F6245 and 19F5984.
        Defendant filed a timely notice of appeal in the instant case. Defendant did not
seek a certificate of probable cause on appeal.

                                        DISCUSSION
        We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to



1   People v. Harvey (1979) 25 Cal.3d 754.

                                               4
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of his right
to file a supplemental brief within 30 days from the date the opening brief was filed.
More than 30 days have elapsed, and defendant has not filed a supplemental brief.
       We have undertaken an examination of the entire record and find no other
arguable error that would result in a disposition more favorable to defendant.

                                      DISPOSITION
       The judgment is affirmed.




                                                 HULL, J.



We concur:




RAYE, P. J.




ROBIE, J.




                                             5